DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Nucleotide Sequence Disclosures
2. This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below: Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description or claims even if the sequence is also embedded in the text of the description or claims of the patent application. In the instant application, the claims (claims 3 and 12) and the specification (e.g. Table 1) recite sequences that are not accompanied by the appropriate sequence identifier (i.e., “SEQ ID NO:”). Correction is required in response to this Office action.	
Election/Restrictions
3. Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim 1-6 and 15-18, drawn to methods comprising introducing a first and second capture probe into cells, wherein the probes are complementary to 

Group II, claims 7-14, drawn to a system comprising a first and second capture probe, each complementary to a target mRNA within cells and each bound to a magnetic nanoparticle and a device configured to magnetically capture cells.


4.   The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
A 371 case is considered to have unity of invention only when there is a technical relationship among those inventions involving one or more of the same or corresponding technical features. The expression “special technical feature” means those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
In the instant situation, the linking technical feature of Group II, was known in the art before the effective filing date of the claimed invention. For example, Cheon et al (U.S. 2009/0258076) discloses systems that comprise probes that are complementary to RNAs present in cells (para [0107]), wherein the probes comprise a magnetic nanoparticle and a device to separate cells that are magnetically labeled / tagged (para [0005]). Thus, there is no special technical feature linking the recited groups, as would be necessary to fulfill the requirement for unity of invention.  



Further restriction requirement applicable to Groups I and II
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as follows: 
A. Survivin, TMPRSS2/ERG, AR, AR-V7, PD1, PDL1, and PARP mRNA and combinations thereof.

B. Consistent with the above election of species:

a) the first capture probe is 5' CAG TTC TTG AAT GTA GAG AT 3'-Biotin-(TEG) and the second sequence of the second capture probe is Biotin-(TEG) -5' GCA GGC GCA GCC CTC CAA GA 3'; 

b) the first sequence of the first capture probe is 5' GAT AAG GCT TCC TGC CGC GC 3'-Biotin-(TEG) and the second sequence of the second capture probe is Biotin-(TEG) -5' CAA CGA CTG GTC CTC ACT CA 3';

c)  the first sequence of the first capture probe is 5' TGC TTT CAT GCA CAG 25 GAATT 3'-Biotin-(TEG) and the second sequence of the second capture probe is Biotin-(TEG) -5' CTG GAA TAA TGC TGA AGA GT 3'; 

d) the first sequence of the first capture probe is 5' CTG ATG AAG AGA AGC ATG TG 3'-Biotin-(TEG) and the second sequence of the second capture probe
is Biotin-(TEG) -5' TGG GAG AAG AAT GAG AGG CT 3’; 
and combinations thereof.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include 
With respect to Group I, claims 1, 4-6 and 15-18 are generic to species “A” and claims 1, 2, 4-6 and 15-18 are generic to species “B.”
With respect Group II, claims 7-10, 13 and 14 are generic to species “A” and claims 7-11, 13 and 14 are generic to species “B.”


The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: The recited target mRNAs differ from one another with respect to their nucleotide sequence. The mRNAs have different expression patterns and encode for proteins having different amino acid sequences, and different biological activities and effects. The capture probes also have different nucleotide sequences and different specificities of hybridization. The target mRNAs and capture probes thereby have a different chemical structure and different biological activity. Thus, the claimed variant genes do not have both a "common property or activity" and a common structure essential to that property or activity as would be required to show that the inventions are "of a similar nature." 
Note that Applicants are required to elect one specific mRNA target or one particular combination of mRNA targets AND one specific set of capture probes or combination of sets of capture probes. The election in “B” must be commensurate with the election in “A.” 6. Applicant is advised that the reply to this requirement to be complete must include (i) 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
7. The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a 
8. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
9. The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634